COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-405-CV
BRIAN GREEN                                                                     APPELLANT
 
                                                   V.
 
DEUTSCHE BANK NATIONAL
TRUST COMPANY                         APPELLEE
 
                                               ----------
            FROM THE 362ND DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On  January 6, 2009, we notified appellant that
his brief had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM               
 
PANEL: 
DAUPHINOT, GARDNER, and WALKER, JJ. 

 
DELIVERED: 
February 5, 2009 




[1]See Tex. R. App. P. 47.4.